Quillian, Judge.
Bean & Whitney, Inc. filed a claim against Roscoe Pickett alleging that it had performed land surveying services for which it had not been paid. Upon motion the appellants were joined as defendants in the action. The appellants filed motions for summary judgments which were denied. It is from those orders that an appeal was filed. Held:
The overruling of the motions for summary judgment was not error. There was an issue of fact as to whether Bean extended credit to Jones and/or Walker and, if so, were they either partly or solely liable for payment of the services. The evidence was also sufficient to present an issue of whether Jones and Walker were acting individually or as agents of a corporation.

Judgment affirmed.


Bell, C. J., and Clark, J., concur.

Henning, Chambers & Mabry, E. Speer Mabry, for appellees.